Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note the new examiner of record.

Election/Restrictions
The restriction requirement mailed 10/25/21 has been traversed in applicant’s remarks filed 12/14/21. Applicant’s arguments regarding the restriction requirement are persuasive. There is no indication that the Vandenborre reference cited in the restriction requirement teaches separators with a PDmax(2)/PDmax(1) ratio between 1.25 and 10. The only evidence cited is the disclosure in the current specification that the diaphragms of Vandenborre has a “large difference” between the maximum pore diameters, but no number is given and it is apparent from the context (“There is however a large difference…”) that the large difference is deemed to be undesirably large, in contrast to the current invention. The restriction requirement is therefore withdrawn and all the claims have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (U.S. PG Pub. No. 2002/0117439).
In paragraph 49 and Figure 1 Paul discloses a microporous membrane including a porous support 12, as recited in claim 16, in a middle zone 16 of the membrane, disposed between an upper zone 18 and a lower zone 20, wherein the upper zone is contiguous with a first side of the porous support and the lower zone is contiguous with a second side of the porous support. In paragraphs 56-58, 92-93, 95, and the examples, Paul discloses that the membrane, including the upper and lower zones, are preferably prepared from nylon polymers. The upper and lower zones therefore meet the limitations of the first and second porous polymer layers of claim 16. 
In Example 2 (paragraphs 123-124) and Tables 4-5, Paul discloses a membrane where one of the porous polymer layers is prepared from a dope having an average pore size (MFP) of 0.426 micron (Dope A of Table 4), and the other porous polymer layer is prepared from a dope having an average pore size of 1.006 micron (Dope B of Table 4), ratio of about 2.36. While Paul discloses the average pore size rather than the maximum pore size, Paul discloses in paragraph 63 that the pore size distribution of the upper and lower zones is preferably narrow, and further discloses in paragraph 60 that the pore size distribution of the middle zone is preferably quite narrow, noting that Dope B is used for both the middle zone and the large pore size porous polymer layer of Example 2 of Paul. The maximum pore size and average pore size in Example 2 of Paul are therefore not considered to differ significantly, and the maximum pore size ratio of about 2.36 falls within the ranges recited in claims 16 and 18. While Paul does not specifically disclose that the microporous membrane is a reinforced separator for alkaline hydrolysis, since the membrane of Paul meets the structural limitations of the claimed separator it is considered capable of performing the intended use. Claims 16 and 18 are therefore anticipated by Paul. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. PG Pub. No. 2002/0117439).
The discussion of Paul in paragraph 5 above is incorporated here by reference. Paul discloses a microporous membrane meeting the limitations of the reinforced separator of claim 16. Paul does not specifically disclose a membrane where the maximum pore sizes are within the range recited in claim 17 while having the ratio recited in claim 16. 
In paragraph 63 Paul discloses that the upper and lower zones typically have pore sizes ranging from about 0.01 to about 1 micron, more preferably from about 0.2 to about 0.5 micron, both ranges overlapping both ranges recited in claim 17. In paragraph 63 Paul further discloses that the average pore size of the upper and lower zones dues not differ by more than about 25%, corresponding to a maximum PDmax(2)/PDmax(1) ratio of about 1.25, overlapping the range recited in claim 16. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”


Claims 19-23, 25-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Nakagawa (JP 2014-129563).
The discussions of Paul in paragraphs 5 and 9 above are incorporated here by reference. Paul discloses a membrane meeting the limitations of claims 16-18. Paul discloses in paragraphs 90-99 that the membrane is prepared by a method comprising applying a nylon-containing dope solution to the form the upper and lower zones, as recited in the first step of claim 23, further adding a nonsolvent, quenching the coated support in a quench fluid comprising a nonsolvent, meeting the limitations of the liquid induced phase inversion step of claims 23 and 28, as well as claim 29 for the case where the phase inversion is liquid induced, and finally coating the dope on the sides of the support material, as recited in claim 23. In paragraph 93 Paul discloses that the nonsolvent can be glycerol, as recited in claim 25. In Table 4 and Example 2, as discussed above, Paul discloses that the dope solutions used for the two sides can be different, meeting the limitations of claim 26. In paragraph 93 Paul discloses that water is a suitable nonsolvent; when water is used in the quench bath the limitations of claim 30 are met. Paragraphs 95-97 and Figure 2 of Paul indicate that the porous support is transported in a vertical position, as recited in claim 31, since the dies 42 and 44 are positioned to apply the dopes when the support is vertical, and then passing the dope-coated support through the quench bath 38 allows for both sides of the membrane to contact the quench bath evenly.
The differences between Paul and the currently presented claims are:
 i) Paul does not disclose the further inclusion of the hydrophilic inorganic materials of claims 19 and 21-22 in the polymer layers of the membrane, and does not disclose that the membrane polymer includes polysulfone or polyethersulfone, as recited in claim 20. 
ii) Paul does not disclose the inclusion of the hydrophilic inorganic materials in the dope solutions. This relates to claim 23 and its dependent claims.
With respect to i), an English-language translation of Nakagawa, which was submitted by applicant on 6/25/21, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. Nakagawa discloses a membrane for use in water electrolysis. In paragraphs 51-54 Nakagawa discloses hydrophilizing the membrane, and discloses that the membrane can be hydrophilized by coating with a hydrophilic inorganic material, as recited in claim 19, where the hydrophilic inorganic material can be zirconium oxide or titanium oxide, as recited in claims 21-22. It would have been obvious to one of ordinary skill in the art to hydrophilize the membrane of Paul by coating with the hydrophilic inorganic compounds of Nakagawa, since Paul teaches in paragraph 55 that the membrane is preferably hydrophilic and that hydrophilicity is particularly useful in the filtration of aqueous fluids.
In paragraph 149 Paul states that there is a strong probability that the methods and systems of the reference would also be applicable to other polymers, including polysulfone and polyethersulfone, as recited in claims 19-22. It therefore would have been obvious to one of ordinary skill in the art to prepare the membrane of Paul using polysulfone or polyethersulfone as the polymer layers, and based on Paul’s teaching of a strong probability, one of ordinary skill in the art would have had a reasonable expectation of success in making such a substitution.
With respect to ii), Nakagawa discloses in paragraph 52 that the hydrophilic inorganic material can be added to a solution of the organic polymer. Adding the hydrophilic inorganic material of Nakagawa to the dope solution in the above-discussed method of Paul therefore meets the limitations of claims 23, 25-26, and 28-31. It would have been obvious to one of ordinary skill in the art to include the hydrophilic inorganic materials in the dope solutions used in the method of Paul, since Nakagawa teaches that it is a suitable method of incorporating the hydrophilic inorganic materials into the membrane.
In light of the above, claims 19-23, 25-26, and 28-31 are rendered obvious by Paul and Nakagawa.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Nakagawa as applied to claims 19-23, 25-26, and 28-31 above, and further in view of Nishi (U.S. PG Pub. No. 2017/0348645).
The discussion of Paul and Nakagawa in paragraph 10 above is incorporated here by reference. Paul and Nakagawa discloses a method meeting the limitations of claim 23, but does not disclose the inclusion of the solvents of claim 24 in the dope solution. As discussed in paragraph 10 above, Paul discloses that the methods of the reference are likely applicable to membranes prepared from polyethersulfone or polysulfone.
Nishi, in paragraph 1, discloses a semipermeable membrane. In paragraph 26 Nishi discloses that the porous layer of the membrane is preferably formed from polyethersulfone or polysulfone, and in paragraphs 29-30 discloses that the layer can be formed by a method analogous to that of Paul, where the solvent used for the dope solution can be various solvents recited in claim 24.
When the membrane of Paul and Nakagawa is prepared from polyethersulfone or polysulfone, it would have been obvious to one of ordinary skill in the art to use a dope solution comprising the solvents of Nishi, meeting the limitations of claim 24, since Nishi discloses that they are suitable solvents for polysulfone-containing dope solutions used to prepare membranes by methods analogous to those of Paul.


Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It would not have been obvious to one of ordinary skill in the art to perform the phase inversion of the two sides of the membrane with different steps, since Paul discloses in paragraph 97 and Figure 2 that the sides are simultaneously quenched in the same quench bath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771